Exhibit 10.75

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
[                    ] [INSERT DATE], by and between Corinthian Colleges, Inc.,
a Delaware corporation (the “Company”), and [                    ] [INSERT NAME
OF EMPLOYEE] (“Employee”).

WITNESSETH:

WHEREAS, the Company and Employee desire to enter into this Agreement to assure
the Company of the continuing and exclusive service of Employee and to set forth
the terms and conditions of Employee’s employment with the Company.

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties agree as follows:

 

1. TERM. The Company agrees to employ Employee and Employee hereby accepts such
employment, in accordance with the terms of this Agreement, commencing on the
date of this Agreement (the “Effective Date”) and continuing for a period of two
(2) years hereafter (the “Term”), subject to earlier termination under Section 5
or extension of such term as described in the following sentences. Unless either
party has given advanced written notice to the other party that the Term shall
not be extended (or further extended, as the case may be), then (1) upon the
first anniversary of the Effective Date the Term shall automatically be extended
by an additional year (such that the Term shall be scheduled to terminate on the
third anniversary of the Effective Date), and (2) upon the second and each
successive anniversary of the Effective Date the Term shall automatically be
extended by an additional year; provided, however, that in no event shall the
Term exceed a period of five (5) years. Provision of notice that this Agreement
shall not be extended or further extended, as the case may be, shall not
necessarily constitute termination of Employee’s employment, shall not
constitute breach of this Agreement, and shall not entitle the Employee to any
benefits described in Section 5. Such notice that the Agreement will not be
extended shall be provided to Employee no less than 12 months prior to the
termination date specified in the notice, subject to earlier termination
pursuant to Section 5 below.

 

2.

SERVICES AND EXCLUSIVITY OF SERVICES. During the Term of this Agreement,
Employee shall devote Employee’s full business time, energy and ability
exclusively to the business, affairs and interests of the Company and matters
related thereto, shall use Employee’s best efforts and abilities to promote the
Company’s interests and shall perform the services contemplated by this
Agreement in accordance with policies established by and under the direction of
the Board of Directors of the Company (the “Board”) and the Chief Executive
Officer of the Company or such other executive of the Company as the Chief
Executive Officer shall determine from time to time (the “Senior Executive”).
Employee shall not, directly or indirectly, during the term of

 

-1-



--------------------------------------------------------------------------------

 

this Agreement render services to any other person or firm for compensation or
engage in any activity competitive with or adverse to the Company’s business.
Employee may serve as a director or in any other capacity of any business
enterprise or any nonprofit or governmental entity or trade association,
provided in each case that such service is approved by the Board or the Senior
Executive. Notwithstanding the foregoing, Employee may make and manage personal
business investments of Employee’s choice and serve in any capacity with any
civic, educational or charitable organization (other than as a director of such
organization, approval for which may be sought under the immediately preceding
sentence of this Section 2) without seeking the approval of the Senior
Executive, provided that such activities and services do not interfere or
conflict with the performance of the duties hereunder or create any conflict of
interest with such duties.

 

3. DUTIES AND RESPONSIBILITIES. Employee shall serve as an officer of the
Company for the Term of this Agreement. In the performance of Employee’s duties,
Employee shall report directly to the Senior Executive and shall be subject to
the direction of the Senior Executive and to such limits on Employee’s authority
as the Senior Executive may from time to time impose. During the term of this
Agreement, Employee shall be based at the Company’s principal executive offices.
Employee agrees to observe and comply with the rules and regulations of the
Company and agrees to carry out and perform orders, directions and policies of
the Company and its Board as they may be, from time to time, stated either
orally or in writing. The Company agrees that the duties which may be assigned
to Employee shall not be inconsistent with the provisions of the charter
documents of the Company or applicable law.

 

4. COMPENSATION.

 

  (a) Base Salary. During the term of this Agreement, the Company agrees to pay
Employee a base salary at the annual rate of not less than [$__________] [INSERT
CURRENT BASE SALARY], payable in accordance with the Company’s practices in
effect from time to time (the “Base Salary”).

 

  (b)

Additional Benefits. Employee shall also be entitled to all rights and benefits
for which Employee is otherwise eligible under any bonus plan, Target Bonus
(defined below) arrangement, incentive agreement (including stock options and/or
other awards granted pursuant to any Company equity award plans (hereinafter the
“Equity Award Plans”) provided to Peer Executives (defined as employees who have
similar status and responsibility)), participation or extra compensation plan,
pension plan, profit-sharing plan, life, medical, dental, disability, or
insurance plan (including, except as otherwise prohibited therein, the Company’s
Employee Stock Purchase Plan) or policy or other plan or benefit that the
Company may provide for Employee or (provided Employee is eligible to
participate therein) for Peer Executives or for employees of the

 

-2-



--------------------------------------------------------------------------------

 

Company generally, as from time to time in effect, during the term of this
Agreement (collectively, all of the above shall be referred to as the
“Additional Benefits”). In addition to the Base Salary, Employee shall be
eligible to earn, for each fiscal year of Company, a target annual incentive
bonus equal to [INSERT APPROPRIATE TARGET BONUS] of Employee’s Base Salary
(“Target Bonus”), which bonus shall be based on achieving targeted performance
goals as determined by the Compensation Committee of the Board.

 

  (c) Periodic Review. The Compensation Committee of the Board shall review
Employee’s Base Salary and Additional Benefits then being paid to Employee not
less frequently than every twelve months. Following such review, the Company may
in its discretion increase (but shall not be required to increase) the Base
Salary or any other benefits, but may not decrease the Base Salary and Target
Bonus during the Term of this Agreement; provided, however, that if the Company
undertakes any generalized compensation or benefit reductions of Peer
Executives, the Company may reduce Employee’s Base Salary and Target Bonus by a
percentage equal to the percentage base salary and target bonus reductions
effected for all other Peer Executives of the Company.

 

  (d) Perquisites. Employee shall be entitled to not less than three weeks paid
vacation each twelve-month period (or such larger amount of paid vacation as is
generally granted to employees of the Company based on time of service with the
Company), which shall accrue on a pro rata basis from the Effective Date of this
Agreement. Vacation time will continue to accrue so long as Employee’s total
accrued vacation does not exceed two times (2x) the then-current rate of annual
vacation accrual of the Employee (the “Vacation Accrual Cap”). Should Employee’s
accrued vacation time reach the Vacation Accrual Cap, Employee will cease to
accrue additional vacation until Employee’s accrued vacation time falls below
the Vacation Accrual Cap. Except with respect to the rate of vacation accrual
set forth above, all vacation time shall be subject to the plans, policies,
programs and practices as in effect generally with respect to other Peer
Executives of the Company.

 

5. TERMINATION. This Agreement and all obligations hereunder (except the
obligations contained in Sections 8, 9, 10, 11, 12 and 13 (Trade
Secrets/Confidential Information, Agreement Not to Disclose, Property of
Company, Unfair Competition, Solicitation of Employees, and Indemnity) which
shall survive any termination hereunder) shall terminate upon the earliest to
occur of any of the following.

 

  (a) Voluntary Termination by Employee/End of Term/Retirement. Employee may
terminate employment and this Agreement by giving no less than [eight
(8) weeks’] notice to the Company. This Agreement shall also terminate upon
expiration of the Term or upon notice pursuant to Section 1 above or Employee’s
retirement from the Company in accordance with the normal retirement policies of
the Company.

 

-3-



--------------------------------------------------------------------------------

  (b) Death or Disability of Employee. Employee’s employment shall be terminated
upon the death or Disability (as defined below) of Employee. In such instance,
except as set forth below, all obligations hereunder to Employee (or Employee’s
heirs or legal representatives) shall cease, other than for payment of the sum
of (A) Employee’s Base Salary through the date of termination to the extent not
theretofore paid, (B) pro rata portion of the Target Bonus calculated as of the
date of termination and any other amount earned through the date of termination
pursuant to another cash compensation agreement; and (C) any accrued vacation
pay, in each case to the extent not theretofore paid (the sum of the amounts
described in clauses (A), (B), and (C) each shall be a separate payment for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and shall be hereinafter referred to as the “Accrued Obligations”),
which shall, subject to Section 5(h), be paid to Employee or Employee’s estate
or beneficiary, as applicable, in a lump sum in cash within 30 days after the
date of termination or any earlier time required by applicable law. For the
purposes of this Agreement, Disability shall mean that Employee is either
(1) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six (6) months, or (2) by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than six (6) months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company, or (3) if determined
to be totally disabled by the Social Security Administration, or (4) if
determined to be disabled in accordance with the applicable disability insurance
program of the Company, provided that the definition of “disability” applied
under such disability insurance program complies with the requirements of this
Section. The termination of this Agreement due to the death or Disability of
Employee shall have no effect on the rights and obligations of Employee (or
Employee’s personal representative or beneficiary, as the case may be) with
respect to stock options or other rights granted under the Company’s Equity
Award Plans, as amended, or the Company’s Employee Stock Purchase Plan, or any
subsequent employee benefit or equity compensation plan adopted by the Company,
all of which rights and obligations shall be governed solely and exclusively by
the applicable terms and conditions of such plans and the agreements issued
thereunder.

 

-4-



--------------------------------------------------------------------------------

  (c) Cause. The Company may terminate Employee’s employment and all of
Employee’s rights to receive Base Salary and any Additional Benefits hereunder
for Cause. For purposes of this Agreement, the term “Cause” shall be defined as
any of the following; provided, however, that the Company must determine the
presence of such Cause in good faith based upon information then known to the
Company:

Employee has engaged in or committed: willful misconduct, gross negligence or
dishonesty which injures the Company; theft, fraud or other illegal conduct; a
refusal, failure or unwillingness to discharge the responsibilities of
Employee’s assigned position; abuse of alcoholic beverages or use of narcotics
or other controlled substances (except as prescribed by a licensed physician);
conduct which reflects adversely upon, or making any remarks to persons outside
the Company disparaging of (except as and to the extent protected by Section 806
of the Sarbanes Oxley Act of 2002 or any similar federal or state law), the
Company, its Board, officers, directors, advisors or employees or its affiliates
or subsidiaries; insubordination; harassment of another Company employee on the
basis of age, race, sex, religion, national origin, sexual orientation, physical
or mental disability or any other category or condition protected and as defined
by applicable law; any willful act that is likely to and which does in fact have
the effect of injuring the reputation, business or a business relationship of
the Company; violation of the Company’s Code of Business Conduct and Ethics;
violation of any fiduciary duty; violation of any duty of loyalty; and breach of
any term of this Agreement.

 

  (d) Without Cause. Notwithstanding any other provision of this Section 5, the
Company shall have the right to terminate Employee’s employment with the Company
without Cause at any time, but in the event of such termination without Cause
and subject to the satisfaction of the condition in Section 5(f), Employee shall
be entitled to receive a lump sum payment equal to [                    ] times
the value of Employee’s Base Salary in effect as of the date of such termination
(hereinafter such amount shall be referred to as the “Lump Sum Payment”).
Subject to Section 5(h), such Lump Sum Payment to Employee shall be paid to
Employee within 60 days of the date of such termination.

 

  (e) Good Reason. Employee may terminate employment with the Company for Good
Reason within six (6) months following the initial existence of Good Reason. In
the event that Employee fails to terminate employment within such period but
Employee’s employment under this Agreement in fact terminates at the initiation
of Employee, such termination shall be deemed a termination by Employee without
Good Reason. Regardless of whether a resignation occurs prior to, coincident
with or after a “Change in Control,” “Good Reason” shall mean any one or more of
the following:

 

  (i) An involuntary material diminution in Employee’s Base Salary.

 

  (ii) An involuntary material diminution in Employee’s authority, duties, or
responsibilities.

 

-5-



--------------------------------------------------------------------------------

  (iii) A 50 mile or greater change in the geographic location at which Employee
must perform services.

 

  (iv) Any other action or inaction by the Company that constitutes a material
breach of the Agreement.

Employee must give the Company written notice which shall identify with
reasonable specificity the grounds for Good Reason within 90 days of the initial
existence of Good Reason, upon the notice of which the Company shall have 30
days to cure the alleged grounds for Good Reason contained in the notice. In the
event Employee fails to notify the Company of the existence of Good Reason
within such 90-day period but Employee’s employment under this Agreement in fact
terminates at the initiation of Employee, such termination shall be deemed a
termination by Employee without Good Reason. If Employee terminates employment
with the Company for Good Reason, then subject to Section 5(h) and the
satisfaction of the condition in Section 5(f), Employee shall be entitled to
receive a Lump Sum Payment equal to that which would be paid to Employee under
Section 5(d) hereof within 60 days following the termination of employment.

 

  (f) The Executive shall be entitled to receive the benefits described in
Sections 5 and 7 provided that the Executive must execute and deliver to the
Company the severance and release agreement attached hereto as Exhibit A within
50 days of the Termination without Cause and not revoke it pursuant to any
revocation rights afforded by law. If the Executive does not timely execute and
deliver to the Company such severance and release agreement, or if the Executive
has executed the severance and release agreement but revokes it, no severance
benefits shall be paid.

 

  (g) Employee agrees that the payments and benefits contemplated by this
Section 5 shall constitute the exclusive and sole remedy for any termination of
employment and Employee covenants and agrees not to assert or pursue any other
remedies, at law or in equity, with respect to any termination of employment.
The Lump-Sum Payment under Section 5(d) and 5(e) shall be deemed a separate
payment for purposes of Code Section 409A, intended to qualify as a “short-term
deferral” under Treasury Regulation § 1.409A-1(b)(4) to the maximum extent
possible and, for any other portion thereof, under the “two-year/two-times”
exclusion from being a deferral of compensation under Treasury Regulation §
1.409A-1(b)(9)(iii) to the maximum extent possible.

 

  (h)

Notwithstanding anything to the contrary in the other provisions of this
Agreement, any payment under this Agreement under Section 5 or Section 7 that
the Company reasonably determines is subject to Section 409A(a)(2)(B)(i) of the
Code shall not be paid or payment commenced until the later of (i) six
(6) months after the date of Employee’s termination

 

-6-



--------------------------------------------------------------------------------

 

of employment or Employee’s death and (ii) the payment date or commencement date
specified in this Agreement for such payment(s). On the earliest date on which
such payments can be made or commenced without violating the requirements of
Section 409A(a)(2)(B)(i) of the Code, Employee shall be paid, in a single cash
lump sum, an amount equal to the aggregate amount of all payments delayed
pursuant to the preceding sentence.

 

  (i) If a payment under this Section 5 or Section 7 would be payable upon or
during a specified period following a termination of Employee’s employment and
such payment would constitute a deferral of compensation under Section 409A of
the Code, the term “termination of employment” shall mean a “separation from
service” as defined in Treasury Regulation Section 1.409A-1(h). Employee shall
have no control or influence as to the time of payment of any payment under this
Section 5 or Section 7 payable during a specified period following termination.

 

6. BUSINESS EXPENSES. During the Term of this Agreement, to the extent that such
expenditures satisfy the criteria under the Internal Revenue Code for
deductibility by the Company (whether or not fully deductible by the Company)
for federal income tax purposes as ordinary and necessary business expenses, the
Company shall reimburse Employee promptly for reasonable business expenditures,
including travel, entertainment, parking, business meetings, and professional
dues, made and substantiated in accordance with the reasonable policies,
practices and procedures established from time to time by the Company generally
with respect to other Peer Executives and incurred in the pursuit and
furtherance of the Company’s business and good will.

 

7. CHANGE IN CONTROL.

 

  (a) If, (A) “In Anticipation Of,” as defined below, or within 12 months after
a “Change in Control” of the Company (or any successor), as defined below, the
Company involuntarily terminates Employee’s employment without Cause, or
(B) within 12 months after a Change in Control, Employee terminates employment
for Good Reason, then subject to Section 5(h) and the satisfaction of the
condition in Section 5(f), Employee shall receive a lump sum payment equal to
two times (2x) the amount that would be required to be paid to Employee as a
Lump Sum Payment under Section 5(d) upon Employee’s termination other than for
Cause (hereinafter the “Change in Control Payment”) within 60 days following the
termination of employment. The payment under this Section 7(a) shall be deemed a
separate payment from any payment under Section 5(d) or 5(e) for purposes of
Section 409A of the Code intended to qualify as a “short-term deferral” under
Treasury Regulation § 1.409A-1(b)(4) to the maximum extent possible and, for any
other portion thereof, under the “two-year/two-times” exclusion from being a
deferral of compensation under Treasury Regulation § 1.409A-1(b)(9)(iii) to the
maximum extent possible after such exclusion is applied to payments under
Section 5.

 

-7-



--------------------------------------------------------------------------------

  (b) In the event that any economic benefit, payment or distribution by the
Company to or for the benefit of Employee, whether paid, payable, distributed or
distributable, pursuant to this Section 7 or otherwise In Anticipation Of or
following a Change in Control, including, if applicable, the vesting of
Employee’s equity compensation awards (hereinafter, the “Total Payments”), would
result in all or a portion of such Total Payments being subject to excise tax
under Section 4999 of the Code, or any interest or penalties with respect to
such excise tax (such excise tax and any applicable interest and penalties,
collectively referred to in this Agreement as the “Excise Tax”), then Employee
shall be entitled to receive an additional payment (the “Gross-Up Payment”) in
an amount such that, after payment by Employee of all taxes (and any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, but excluding any income taxes
and penalties imposed pursuant to Section 409A of the Code, Employee retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the Total
Payments. Notwithstanding the foregoing, if it shall be determined that Employee
is entitled to the Gross-Up Payment, but that the Parachute Value of the Total
Payments does not exceed 110% of the Safe Harbor Amount, then no Gross-Up
Payment shall be made to Employee and Employee’s Total Payments (including the
Change in Control Payment) shall be either (A) the full payment or (B) such
lesser amount that would result in no portion of the Total Payment being subject
to Excise Tax, whichever of the foregoing amounts, taking into account the
applicable Federal, state, and local employment taxes, income taxes, and the
Excise Tax, results in the receipt by Employee, on an after-tax basis, of the
greatest amount of Total Payments notwithstanding that all or some portion of
the Total Payments may be taxable under Section 4999 of the Code. Unless
Employee shall have given prior written notice to the Company to effectuate a
reduction in the Total Payments in a manner other than as set forth, if such a
reduction is required, the Company shall reduce or eliminate the Total Payments
by first reducing or eliminating the Change in Control Payment, then by reducing
or eliminating any accelerated vesting of equity compensation awards, then by
reducing or eliminating any other remaining Total Payments.

 

  (c) All determinations required to be made under this Section 7 shall be made
by the outside independent public accounting firm providing services to the
Company immediately prior to the event triggering the payments that are subject
to the Excise Tax, which firm must be reasonably acceptable to Employee (the
“Accounting Firm”). The Company shall cause the Accounting Firm to provide
detailed supporting calculations of its determinations to the Company and
Employee. Notice must be given to the Accounting Firm within 20 business days
after an event entitling Employee to a Change in Control Payment under this
Agreement. Any determination by the Accounting Firm shall be binding upon the
Company and Employee. All fees and expenses of the Accounting Firm shall be
borne solely by the Company.

 

-8-



--------------------------------------------------------------------------------

  (d) Any Gross-Up Payment, as determined pursuant to this Section 7, shall be
paid by the Company to Employee within five (5) days of the receipt of the
Accounting Firm’s determination, but by no later than the end of Employee’s
taxable year next following Employee’s taxable year in which Employee remits the
related taxes. If, at a later date, the Internal Revenue Service assesses a
deficiency against Employee on the basis that the Excise Tax with respect to any
amount paid to Employee is greater than that which was determined at the time
such amounts were paid, the Company shall pay to Employee an additional Gross-up
Payment with respect to such Excise Tax by the end of Employee’s taxable year
next following Employee’s taxable year in which the taxes that are the subject
of the audit or litigation are remitted to the taxing authority. Upon notice by
Employee of any audit or other proceeding that may result in a liability to the
Company under this Section, Employee shall promptly notify the Company of such
audit or other proceeding and the Company may, at its option, but solely with
respect to the item or items that relate to such potential liability, choose to
assume the defense of such audit or other proceeding at its own cost, provided
that (i) Employee shall cooperate with the Company in such defense and (ii) the
Company will not settle such audit or other proceeding without the consent of
Employee (such consent not to be unreasonably withheld).

 

  (e) Definitions. The following terms shall have the following meanings for
purposes of this Section 7.

 

  (i) “In Anticipation Of”: For purposes of this Section 7, the involuntary
termination by the Company of Employee’s employment shall be deemed to have been
“In Anticipation Of” a Change in Control if such termination (A) was at the
request of an unrelated third party who has taken steps reasonably calculated to
effect a Change in Control (if the Change in Control ultimately occurs), or
(B) occurred after a Potential Change in Control has occurred, prior to the
abandonment of the transaction contemplated by the Potential Change in Control,
and the Change in Control contemplated by such Potential Change in Control or a
Change in Control that is an alternative transaction occurs within 12 months
after such involuntary termination (and not more than 18 months after the
Potential Change in Control).

 

-9-



--------------------------------------------------------------------------------

  (ii) “Change in Control”: For purposes of this Section 7, a “Change in
Control” means, and shall be deemed to have taken place, if (1) any person or
entity or group of affiliated persons or entities, including a group which is
deemed a “person” by Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), after the date hereof is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding securities; (2) during
any period of two (2) consecutive years, individuals who at the beginning of
such period constitute the Board cease for any reason to constitute at least a
majority thereof, unless the election, or the nomination for election by the
Company’s stockholders, of each new Board member was approved by a vote of at
least three-fourths (3/4) of the Board members then still in office who were
Board members at the beginning of such period; (3) any reorganization,
consolidation, merger or similar transaction involving the Company in which the
Company is not the continuing or surviving corporation or pursuant to which the
Company’s securities would be converted into cash, securities or other property
(other than a merger of the Company in which the holders of the Company’s voting
securities immediately prior to the merger have more than 50% of the combined
voting power of the securities of the corporation or other entity resulting from
or surviving such merger, calculated on a fully-diluted basis in accordance with
generally accepted accounting principles after giving effect to such merger,
immediately after such merger); or (4) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Company.

 

  (iii) “Parachute Value” of a payment shall mean the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such payment that constitutes a “parachute payment” under
Section 280G(b)(2), as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
payment.

 

  (iv) A “Potential Change in Control” shall be deemed to have occurred if
(A) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control; (B) any person (including the Company)
publicly announces an intention to take actions which if consummated would
constitute a Change in Control; or (C) the Board adopts a resolution to the
effect that, for purposes of this Agreement, a Potential Change in Control has
occurred.

 

  (v) The “Safe Harbor Amount” means 2.99 times Employee’s “base amount,” within
the meaning of Section 280G(b)(3) of the Code.

 

-10-



--------------------------------------------------------------------------------

8. TRADE SECRETS/CONFIDENTIAL INFORMATION. Employee recognizes that Employee
shall be employed in a sensitive position that involves a relationship of trust
and confidence. During the course of Employee’s employment or hiring, Employee
may receive, develop, otherwise acquire, have access to or become acquainted
with trade secrets or other confidential and sensitive information relating to
the business of the Company. In this regard, Employee understands and hereby
agrees that the term “trade secrets” shall include, but not be limited to,
customer lists, potential customer lists, all information stored in the company
database such as notes, proposals, historical sales, pricing strategies, price
quotes to customers or potential customers, customer contracts, all devices,
methods, techniques, compilations, processes, job specifications, product
specifications, work and product samples, future plans, costs, financial
information and data, training materials and information, customer files,
pricing structure, pricing lists, job lists, job order information, software
data, computer disks, vendor suppliers’ lists and contact persons, market
analysis, marketing plans, cost and pricing information, labor rates and
piece-work prices, the names, contact information, buying habits or practices of
any of the Company’s customers and potential customers, know-how, vendors,
suppliers, or employees, written business records, business files, computer
data, business operating forms, documents, specifications, plans, and
compilations of information concerning the business, customers, or employees of
the Company. If it is at any time determined that any of the information or
materials identified above are, in whole or in part, not entitled to protection
as trade secrets, Employee agrees that they shall nevertheless be considered and
treated as confidential information that is protected under this Agreement, in
the same manner as trade secrets, to the maximum extent permitted by law.

 

9. AGREEMENT NOT TO DISCLOSE. Employee shall not, at any time during the term of
this Agreement or after its termination, disclose to others, either directly or
indirectly, or take or use for Employee’s own purposes or the purposes of
others, either directly or indirectly, any trade secret or any confidential
information, knowledge, data or know-how of the Company. Employee understands
and acknowledges that these restrictions shall also apply to trade secrets,
confidential information, knowledge, data or know-how conceived, originated,
discovered or developed by Employee within the scope of Employee’s employment or
hiring.

 

10. PROPERTY OF COMPANY. All trade secrets and confidential information, whether
prepared by Employee or otherwise coming into Employee’s possession or control,
shall remain the exclusive property of the Company. Upon the termination of
Employee’s employment or whenever required by the Company, Employee shall
immediately deliver to the Company all property and materials in Employee’s
possession or under Employee’s control belonging to the Company, including, but
not limited to, all trade secrets and confidential information of the Company
and any documents or materials that describe or refer to such trade secrets
and/or confidential information.

 

-11-



--------------------------------------------------------------------------------

11. UNFAIR COMPETITION. Employee acknowledges that the information listed in
Section 8 above, as well as other information regarding the Company’s customers
and business, is confidential and constitutes trade secret, commercially
sensitive, and proprietary information. While employed by the Company, and
following separation of employment from the Company, Employee will not, directly
or indirectly, use this or any other trade secret information to solicit any of
the Company’s customers or use the Company’s trade secret information to
negotiate with any of the Company’s customers, or to disrupt, damage, impair, or
interfere with the Company’s business. Subject to the limitations noted herein,
Employee is not, however, restricted from being employed by or engaged in any
type of business following the termination of Employee’s employment relationship
with the Company.

 

12. SOLICITATION OF EMPLOYEES. Employee agrees that while employed by the
Company, and as a result of the Employee’s position with the Company, the
Employee will acquire specialized knowledge regarding the Company’s employees.
Therefore, Employee agrees that for a period of one (1) year after Employee’s
separation of employment from the Company, Employee will not, directly or
indirectly, solicit any person who is engaged as a regular, temporary,
introductory, full time or part time employee, agent, or independent contractor
by the Company to terminate his or her employment or engagement with the Company
for any reason. Employee agrees to an additional one (1) year nonsolicitation
period if the Employee’s separation of employment from the Company occurs
following a Change in Control.

 

13. INDEMNITY. In addition to any other separate agreement with the Company
concerning indemnification, to the fullest extent permitted by applicable law
and the bylaws of the Company, as from time to time in effect, the Company shall
indemnify Employee and hold Employee harmless for any acts or decisions made in
good faith while performing services for the Company, and the Company shall use
its best efforts to obtain coverage for Employee (provided the same may be
obtained at reasonable cost) under any liability insurance policy or policies
now in force or hereafter obtained during the term of this Agreement that cover
other officers of the Company having comparable or lesser status and
responsibility; provided, however, that this paragraph shall not apply to any
claims initiated solely by Employee against the Company. To the same extent, the
Company will pay and, subject to any legal limitations, advance all expenses,
including reasonable attorneys’ fees and costs of court approved settlements,
actually and necessarily incurred by Employee in connection with the defense of
any action, suit or proceeding and in connection with any appeal thereon, which
has been brought against Employee by reason of Employee’s service as an officer
or agent of the Company.

 

-12-



--------------------------------------------------------------------------------

14. REMEDIES.

 

  (a) The parties to this Agreement agree that the services to be rendered by
Employee pursuant to this Agreement, and the rights and privileges granted to
the Company pursuant to this Agreement, are due to Employee’s years of
experience and expertise of a special, unique, extraordinary and intellectual
character, which gives them a peculiar value, the loss of which cannot be
reasonably or adequately compensated in damages in any action at law, and that a
breach by Employee of any of the terms of this Agreement will cause the Company
great and irreparable injury and damage. Employee hereby expressly agrees that
the Company shall be entitled to the remedies of injunction, specific
performance and other equitable relief to prevent a breach of this Agreement by
Employee. This Section shall not be construed as a waiver of any other rights or
remedies which the Company may have for damages or otherwise.

 

  (b) Employee and the Company mutually agree that, in the event of a
restatement of the Company’s financial results caused by misconduct, whether or
not by Employee, Employee shall forfeit, and shall be obligated to return to the
Company, that portion of bonuses and other incentive or equity compensation
awarded to, or earned by, Employee on the basis of having met or exceeded
performance targets for performance periods that occurred during the restatement
period, and by the amount which employees’ equity award exercises or sales would
have resulted in lower net proceeds to the Employee. If such bonuses and other
incentive and equity compensation would have been lower had they been calculated
based on such restated results, the Employee shall reimburse the Company for
that portion (or all) of such bonuses and incentive and equity compensation as
determined in the good faith judgment of the Board or the appropriate committee
thereof.

The term “misconduct” and other terms relating to erroneous financial reports
shall have meanings and be interpreted in a manner consistent with the meanings
and interpretation of such terms under Section 304 of the Sarbanes-Oxley Act of
2002.

 

15. SEVERABILITY. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, to achieve
the intent of the parties to the extent possible. In any event, all other
provisions of this Agreement shall be deemed valid and enforceable to the extent
possible.

 

16. SUCCESSORS AND ASSIGNS. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns and any such successor
or assignee shall be deemed substituted for the Company under the terms of this
Agreement for all purposes. As used herein, “successor” and “assignee” shall
include any person, firm, corporation or other business entity which at any
time, whether by purchase, merger or otherwise, directly or indirectly acquires
the stock of the Company or to which the Company assigns this Agreement by
operation of law or otherwise. The obligations and duties of Employee hereunder
are personal and otherwise not assignable.

 

-13-



--------------------------------------------------------------------------------

17. NOTICES. Any notice or other communication provided for in this Agreement
shall be in writing and sent if to the Company to its principal executive office
at:

Corinthian Colleges, Inc.

6 Hutton Centre Drive, Suite 400

Santa Ana, California 92627

Phone: (714) 427-3000; Facsimile: (714) 427-3013

Attention: General Counsel

or at such other address as the Company may from time to time in writing
designate, and if to Employee at such address as Employee may from time to time
in writing designate (or, if not so designated, at the last address for such
Employee on the employment records of the Company). Each such notice or other
communication shall be effective (i) if given by telecommunication, when
transmitted to the applicable number so specified in (or pursuant to) this
Section 17 and a verification of receipt is received, (ii) if given by mail,
three (3) days after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid or (iii) if given by any other
means, when actually delivered at such address.

 

18. ENTIRE AGREEMENT. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof and supersedes any prior
agreements, whether written or oral, undertakings, commitments and practices
relating to Employee’s employment by the Company. This is a fully integrated
agreement.

 

19. AMENDMENTS. No amendment or modification of the terms of this Agreement
shall be valid unless made in writing and duly executed by both parties.

 

20. WAIVER. Except as otherwise provided in this Agreement, no failure on the
part of any party to exercise or delay in exercising any right hereunder shall
be deemed a waiver thereof or of any other right and any single or partial
exercise shall not preclude any further or other exercise of such right or any
other right.

 

21. GOVERNING LAW. This Agreement, and the legal relations between the parties,
shall be governed by and construed in accordance with the laws of the State of
California without regard to conflicts of law doctrines and any court action
arising out of this Agreement shall be brought in any court of competent
jurisdiction within the State of California, County of Orange.

 

22.

ARBITRATION. As a material inducement to enter into this Agreement, Employee and
the Company each hereby agrees that any “Claims” or “Controversies” (as defined
below) arising out of or in respect to this Agreement (or its validity,
interpretation or enforcement), or Employee’s employment or termination, that
Employee may have against the Company or it officers, directors, employees, or
agents, in their capacity as such, or that the Company may have against
Employee, shall be resolved solely through final and binding arbitration.
EMPLOYEE AND THE COMPANY EACH HEREBY ACKNOWLEDGES

 

-14-



--------------------------------------------------------------------------------

 

THAT THIS AGREEMENT TO ARBITRATE MEANS THAT EMPLOYEE AND THE COMPANY ARE
RELINQUISHING THE RIGHTS EACH MAY OTHERWISE HAVE TO EITHER A JURY TRIAL OR COURT
TRIAL FOR THE RESOLUTION OF ANY CLAIMS OR CONTROVERSIES THAT EMPLOYEE AND THE
COMPANY MAY HAVE AGAINST THE OTHER.

The Terms “Claims” or “Controversies” arising out of this Agreement or
Employee’s employment or termination means and includes all claims for breach of
this Agreement, harassment and/or discrimination (including sexual harassment
and harassment or discrimination based on race, color, religion, age, sex,
sexual orientation, ancestry, national origin, marital status, military service,
pregnancy, physical or mental disability, medical condition or any other
protected class or condition), breach of any contract or covenant (express or
implied), tort claims, wrongful termination, whistle-blowing and all other
claims relating to this Agreement (including the arbitrability of any Claim or
Controversy) or Employee’s employment or termination, except that claims covered
by the Workers’ Compensation Act and claims for unemployment benefits are not
covered by this agreement to arbitrate. All Claims or Controversies shall be
submitted to a single neutral arbitrator who shall issue a written decision
describing the essential findings and conclusions on which the arbitrator’s
award is based. The arbitration shall take place in Orange County, California,
unless otherwise mutually agreed. The arbitrator shall be mutually agreed-upon
by Employee and the Company. If Employee and the Company cannot agree upon an
arbitrator, the selection process shall be governed by the employment
arbitration rules and procedures of JAMS. Regardless of the arbitrator chosen,
the arbitration proceedings shall be governed by the then current JAMS
procedural rules, except that if a contrary rule exists: (1) all monetary or
provisional remedies available under applicable state or federal statutory law
or common law will remain available to both parties; (2) except as mutually
agreed upon by the parties, there will be no limitation on discovery beyond that
which exists in cases litigated in Orange County Superior Court; and (3) the
California Rules of Evidence shall apply to the arbitration hearing.

The Company will pay the arbitrator’s fees and arbitration expenses and any
other costs associated with the arbitration hearing (except that each side bears
its own deposition, witness, expert and attorneys’ fees and other expenses as
and to the same extent as if the matter were being heard in court). If, however,
any party prevails on a statutory claim, which (if brought in court) affords the
prevailing party attorneys’ fees and/or costs , then the arbitrator may award
reasonable fees and costs to the prevailing party. The arbitrator will resolve
any dispute as to who is the prevailing party and as to the reasonableness of
any fee or cost. This agreement to arbitrate and arbitration procedure is
intended to be the exclusive method of resolving all Claims or Controversies as
described above between Employee and the Company and judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.

 

-15-



--------------------------------------------------------------------------------

23. WITHHOLDING. All compensation payable hereunder, including salary and other
benefits, shall be subject to applicable taxes, withholding and other required,
normal or elected employee deductions.

 

24. COUNTERPARTS. This Agreement and any amendment to it may be executed in one
or more counterparts. All of such counterparts shall constitute one and the same
agreement and shall become effective when a copy signed by each party has been
delivered to the other party.

 

25. HEADINGS. Section and other headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

CORINTHIAN COLLEGES, INC. By:     Name:    Its:   Chief Executive Officer
EMPLOYEE   [Employee’s Name]

 

-16-



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GENERAL RELEASE AGREEMENT

This Severance and General Release Agreement (“Agreement”) is entered into and
effective as of the __ day of ________ 20__, by and between _______________
(“Employee”), an individual, and Corinthian Colleges, Inc., a Delaware
corporation (the “Company”).

In consideration of the mutual covenants and releases contained in this
Agreement, Employee and the Company hereby agree as follows:

1. Effective Date of Termination. Employee’s employment with the Company in any
and all capacities will terminate or did terminate, effective as of the close
business on _____ __, 200_ (the “Separation Date”). Effective on the Separation
Date, without further action or formality required on the part of any party or
person, Employee will be deemed to have resigned all offices and directorships
Employee holds or held with the Company.

2. Employment Prior to Separation Date. Prior to the Separation Date, Employee
will continue to diligently provide services to the Company as an employee,
subject to the Company’s personnel and other policies, including without
limitation, the Employment Agreement between Employee and the Company dated as
of ________ __, 200_ (the “Employment Agreement”), as well as comply with all
applicable laws, including without limitation, state and federal securities
laws.

3. Payments by the Company. The Company shall pay Employee within 60 days from
his or her execution of the Agreement, assuming Employee does not revoke it, the
Lump Sum Payment consistent with the terms of Section 5(d) of the Employment
Agreement. [Modify if Severance is pursuant to Section 7(a) of the Employment
Agreement.]

4. Cooperation Following Separation. The Company and Employee agree to
reasonably cooperate with each other following the Separation Date.
Specifically, and without limiting the foregoing sentence, following the
Separation Date, Employee will be available as reasonably requested by the
Company in order to assist in the orderly transition of business matters under
Employee’s management and other matters in which Employee was involved during
his or her employment with the Company. If and as necessary, Employee also
agrees to cooperate with the Company in connection with any litigation or
arbitration matters or any regulatory inquiries in which the Company is or
becomes involved and which concern matters in which Employee was involved during
his or her employment with the Company, for which Employee’s assistance is
reasonably requested by the Company. The Company will pay any out-of-pocket
expenses incurred by Employee in connection with his or her assistance pursuant
to this section.

 

A-1



--------------------------------------------------------------------------------

5. Trade Secrets/Confidential Information, Agreement not to Disclose, Property
of Company, Unfair Competition, Solicitation of Employees.

(a) Employee acknowledges and agrees that Employee continues to be bound by the
terms of Sections 8 (Trade Secrets/Confidential Information), 9 (Agreement Not
to Disclose), 10 (Property of Company), 11 (Unfair Competition), and 12
(Solicitation of Employees) of the Employment Agreement.

(b) Employee represents and agrees that the terms, conditions, payments,
benefits and the existence of this Agreement and settlement are strictly
confidential and that Employee will not disclose any information concerning this
Agreement and settlement to anyone except as required by applicable law, or to
legal counsel, immediate family, or financial advisors, all of whom will have
first been informed of and agreed to be bound by this confidentiality provision.

(c) Employee also agrees that he or she will not make, circulate or publish any
statement, or do any act or thing, that is intended to or might reasonably be
expected to disparage the Company or any of its officers or directors, present
the Company or any of its officers or directors in a negative light, or damage
or lower the reputation of the Company or any of its officers or directors.

(d) Employee understands and agrees that any breach of this Section 5 is a
material breach of the Agreement.

6. Release by Employee.

(a) Employee, on behalf of Employee, and his or her assigns, and successors,
hereby fully releases and discharges and promises not to sue the Company and its
parents, subsidiaries and affiliates, and their directors, officers, agents,
insurers, employees, stockholders, partners, representatives, assigns and
successors (collectively referred to as “Releasees”), from and with respect to
any and all claims, wages, demands, agreements, contracts, covenants, actions,
suits, causes of action, obligations, debts, costs, expenses, attorneys’ fees,
damages, judgments, and liabilities of whatever kind or nature, whether now
known or unknown, suspected or unsuspected (collectively, “Claims”), which
Employee now owns or holds or Employee has at any time prior to the date of
execution of this Agreement owned or held or may in the future hold as against
any Releasee, arising out of or in any way connected with Employee’s employment
relationship with, or separation from, the Company or any other transactions,
occurrences, acts or omissions or any loss, damage or injury whatever, known or
unknown, suspected or unsuspected, resulting from any act or omission by or on
the part of said Releasees, or any of them, committed or omitted prior to the
date of this Agreement including, without limiting the generality of the
foregoing, any Claim under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Equal Pay
Act, the Age Discrimination in Employment Act, the California Fair Employment
and Housing Act, the California Family Rights Act, or any other federal, state
or local law, regulation or ordinance, or any Claim for severance pay, bonus,
sick leave, holiday pay, vacation pay, life insurance, health or medical
insurance or any

 

A-2



--------------------------------------------------------------------------------

other fringe benefit, or disability. Notwithstanding the foregoing, nothing in
this Agreement releases the Company from its obligation to indemnify and hold
harmless Employee for any expense, liability and loss of Employee by reason of
being or having been a director or officer of the Company, consistent with the
Bylaws of the Company.

(b) Employee hereby expressly waives any and all rights and benefits conferred
by the provisions of Section 1542 of the California Civil Code, which provides:
“A general release does not extend to a claim which the creditor does not know
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.” It is the intention of Employee that this release applies to
any Claim that exists or might arise, even if based on Claims or facts in
addition to or different from those which Employee currently knows or believes
to exist, and the release will be a bar to such claims.

(c) Without limiting the generality of the foregoing, Employee expressly
acknowledges and agrees that, by entering into this Agreement, Employee is
waiving any and all rights or claims that Employee may have arising under the
Age Discrimination in Employment Act of 1967, as amended, which have arisen on
or before the date of execution of this Agreement. Employee also expressly
acknowledges and agrees that Employee: (a) received consideration, i.e.,
something of value, beyond that to which he or she was already entitled before
signing this Agreement; (b) was advised by this Agreement to consult with an
attorney before signing this Agreement; (c) was advised that he or she has the
right to take 21 days [or 45 days if applicable — modify as appropriate] to
review and execute this Agreement and if Employee signed the Agreement prior to
the expiration of that time period, Employee acknowledges that he or she waived
such right and voluntarily executed this Agreement prior to the expiration of
such time period; and (d) was informed that he or she has seven (7) days
following the date of execution of the Agreement in which to revoke it.

7. Arbitration. In the event that either party is compelled to bring a Claim
related to this Agreement, to enforce the provisions of the Agreement, to
recover damages as a result of a breach of the Agreement, or from any other
cause, such Claim must be processed in the manner set forth below.

(a) THE SOLE AND EXCLUSIVE METHOD TO RESOLVE ANY CLAIM IS ARBITRATION. EACH
PARTY WAIVES THE RIGHT TO A JURY TRIAL OR COURT TRIAL. Neither party shall
initiate or prosecute any lawsuit in any way related to any Claim covered by
this Agreement.

(b) The arbitration shall be binding, and conducted before a single arbitrator
in accordance with the terms of Section 22 of the Employment Agreement.

 

A-3



--------------------------------------------------------------------------------

8. Entire Agreement. This instrument constitutes and contains the entire
agreement and understanding concerning Employee’s employment with the Company,
and termination from the same, and the other subject matters addressed herein,
and supersedes and replaces all prior negotiations and agreements, proposed or
otherwise, whether written or oral, concerning the subject matters hereof,
except Sections 8, 9, 10, 11, 12 and 22 of the Employment Agreement, except to
the extent inconsistent with a specific term of this Agreement, in which case
this Agreement shall control. This is a fully integrated document.

9. Severability. If any provision of this Agreement or the application of any
provision is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

10. Waiver. No waiver of any breach of any term or provision of this Agreement
shall be construed to be, or shall be, a waiver of any other breach of this
Agreement. No waiver shall be binding unless in writing and signed by the party
waiving the breach.

11. Headings. The headings of the various sections in this Agreement are
intended solely for convenience of reference and shall not be deemed or
construed to explain, modify or place any construction upon the sections.

The parties acknowledge that they have read the foregoing Agreement and accept
and agree to the provisions it contains and hereby execute it voluntarily with
full understanding of its consequences.

EXECUTED this _____ day of ___________ 200_, at ____________________ County,
_________________.

 

      [Employee]

EXECUTED this ___ day of ____ 200_, at Orange County, California.

 

CORINTHIAN COLLEGES, INC. By        

 

A-4